Exhibit 10.59

 

CBOE GLOBAL MARKETS, INC. LONG-TERM INCENTIVE PLAN

Restricted Stock Unit Award Agreement – Performance Based

This Restricted Stock Unit Award Agreement  (this “Agreement”) is dated
effective _______________________(the “Award Date”), and is between Cboe Global
Markets, Inc. (the “Corporation”) and _______________  (“Participant”).  Any
term capitalized but not defined in this Agreement will have the meaning set
forth in the Second Amended and Restated Cboe Global Markets, Inc. (formerly
CBOE Holdings, Inc.) Long-Term Incentive Plan (as may be amended from time to
time, the “Plan”). 

1.



Award.  The Corporation hereby awards to Participant [___] Restricted Stock
Units (the “Restricted Stock Units”).  The Restricted Stock Units will be
subject to the terms and conditions of the Plan and this Agreement.  Each
Restricted Stock Unit is a notional amount that represents one unvested share of
Stock and entitles Participant, subject to the terms of this Agreement, to
receive a share of Stock if and when the Restricted Stock Unit vests. 

2.



No Rights as Stockholder; Dividend Equivalents.  Participant shall have no
voting rights with respect to shares of Stock represented by Restricted Stock
Units until the date of the issuance of the shares of Stock (as evidenced by the
appropriate entry on the books of the Corporation or of a duly authorized
transfer agent of the Corporation).  Notwithstanding the foregoing, in the event
that the Corporation declares a cash dividend on shares of Stock, on the payment
date of the dividend, Participant will be credited with Dividend Equivalent
Rights equal to the amount of the cash dividend per share multiplied by the
number of Restricted Stock Units held by Participant on the dividend’s record
date.  The Dividend Equivalent Rights credited to Participant under the
preceding sentence will be deemed to be reinvested in additional Restricted
Stock Units, which will be subject to the same terms regarding vesting,
forfeiture, and distribution as Restricted Stock Units awarded to Participant
under this Agreement.     

3.



Performance Period. The Performance Period for the Restricted Stock Units shall
be the three (3) year period commencing on [________] and ending on [________].

4.



Vesting; Effect of Termination of Service. 

(a) Subject to Sections ‎4(b) and ‎4(c) below, Participant’s Restricted Stock
Units will vest upon the expiration of the Performance Period, subject to and
contingent upon achievement of the Performance Goal described in Exhibit A
hereto and Participant’s continued Service through the last day of the
Performance Period.  Notwithstanding the foregoing, if Participant attains at
least age fifty-five (55) and completes at least ten (10) years of Service
(“Retirement Vesting”) and subsequently retires prior to expiration of the
Performance Period, Participant shall be entitled to receive (i) the number of
Restricted Stock Units that would have vested in accordance with the preceding
sentence if Participant had continued Service through the last day of the
Performance Period, multiplied by (ii) a fraction, the numerator of which is the
number of days during the Performance Period on which Participant was providing
Service, and the denominator of which is 1,095.





--------------------------------------------------------------------------------

 



(b) Notwithstanding the foregoing, the Restricted Stock Units will vest at the
Target level of achievement of the Performance Goal (as described in Exhibit A),
upon the earliest to occur of (i) Participant’s death, (ii) Participant’s
becoming Disabled, provided that such condition qualifies as “disability” as
defined for purposes of Section 409A, or (iii) a Change in Control that
qualifies as a “change in control event” as defined for purposes of Section
409A, in each case, if prior to any forfeiture event under Section ‎4(c) below,
except that, for purposes of clause (iii) above, vesting shall be at the level
of achievement of the Performance Goal actually achieved as of the date of the
Change in Control (with similar performance assumed to be achieved through the
remainder of the Performance Period) if greater than the Target level of
achievement. 

(c) If Participant’s Service is terminated for any reason before all of
Participant’s Restricted Stock Units have vested under this Agreement (including
pursuant to an event described in Section ‎4(b) above), Participant’s unvested
Restricted Stock Units will be forfeited upon the effective date of such
termination of Service.  Neither the Corporation nor any Affiliate will have any
further obligations to Participant under this Agreement if Participant’s
Restricted Stock Units are forfeited.

5.



Terms and Conditions of Distribution. 

(a) Distribution of a share of Stock that corresponds to a vested Restricted
Stock Unit (other than a Restricted Stock Unit that vested due to Retirement
Vesting) shall be made to Participant as soon as practicable after the
Restricted Stock Unit vests, but not later than two and a half (2½) months after
the end of the calendar year in which the Restricted Stock Unit vests.

(b) Distribution of a share of Stock that corresponds to a Restricted Stock Unit
that vested due to Retirement Vesting shall be made to Participant during the
ninety (90) day period following the date on which the Performance Period
expired or, if earlier, as soon as practicable following the earlier to occur of
the following dates: (i) the date on which such Restricted Stock Unit would
otherwise have vested in accordance with Section 4(b), or (ii) Participant’s
retirement which qualifies as a “separation from service” as defined for
purposes of Section 409A (or, if Participant is a “specified employee” as
defined for purposes of Section 409A on the date of such separation from
service, the date that is the first day of the seventh (7th) month following
Participant’s separation from service).

(c) If Participant dies before the date on which the Corporation would have
distributed shares of Stock in satisfaction of vested Restricted Stock Units,
the Corporation will distribute such shares of Stock to Participant’s designated
beneficiary(ies) or, if none are designated or surviving, to Participant’s
estate or personal representative.  The Corporation is not required to issue or
deliver any shares of Stock before completing the steps necessary to comply with
applicable Federal and state securities laws (including any registration
requirements) and applicable stock exchange rules and practices.  The
Corporation will use commercially reasonable efforts to cause compliance with
those laws, rules and practices.  The foregoing provisions are subject in all
cases to the requirements of Section 409A. 



 

2

--------------------------------------------------------------------------------

 



   

6.



Nontransferability.  Unvested Restricted Stock Units may not be sold,
transferred, exchanged, pledged, assigned, garnished, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and
distribution.  Any effort to assign or transfer the rights under this Agreement
will be wholly ineffective, and will be grounds for termination by the Committee
of all rights of Participant  under this Agreement.

7.



Administration.  The Committee administers the Plan.  Participant’s rights under
this Agreement are expressly subject to the terms and conditions of the Plan and
to any guidelines the Committee adopts from time to time.  The interpretation
and construction by the Committee of the Plan and this Agreement, and such rules
and regulations as may be adopted by the Committee for purposes of administering
the Plan and this Agreement, will be final and binding upon Participant. 

8.



Securities Law Requirements.    If at any time the Board or Committee determines
that issuing Stock pursuant to this Agreement would violate applicable
securities laws, the Corporation will not be required to issue such Stock.  The
Board or Committee may declare any provision of this Agreement or action of its
own null and void, if it determines the provision or action fails to comply with
applicable securities laws.  The Corporation may require Participant to make
written representations it deems necessary or desirable to comply with
applicable securities laws.

9.



Payment of Withholding Taxes.  Distribution to Participant of shares of Stock
under this Agreement will be subject to Federal income and other tax withholding
(and state and local income tax withholding, or non-U.S. tax withholding, if
applicable) by the Corporation in respect of taxes on income realized by
Participant.  The Corporation may withhold the minimum statutorily required
amounts from future paychecks to Participant, or may require that Participant
deliver to the Corporation the amounts to be withheld.  Participant agrees to
allow the Corporation, upon any payment of shares of Stock to Participant under
this Agreement, to withhold a portion of the shares of Stock otherwise
deliverable to Participant having a Fair Market Value of the tax withholding
obligation (or, in the discretion of the Corporation, to satisfy up to the
maximum tax withholding obligation), in satisfaction of any Federal income and
other tax withholding (and any state and local income tax withholding, or
non-U.S. tax withholding, if applicable).  Notwithstanding any provision herein
to the contrary, in the event that any Restricted Stock Units become subject to
tax withholding before the shares of Stock subject to the Restricted Stock Units
would otherwise be delivered to the Participant, the Corporation may issue a
sufficient number of whole shares of Stock with respect to the Restricted Stock
Units that does not exceed the minimum tax withholding obligation, which shares
of Stock shall be withheld by the Corporation to satisfy its withholding
obligation, in accordance with and subject to the requirements of Section 409A.

10.



Restrictive Covenants.  Participant understands the global nature of the
Corporation’s businesses and the effort the Corporation and its
Affiliates (collectively referred to in this Section as “Cboe”)  undertake to
develop and protect their business and their competitive
advantage.  Accordingly, Participant agrees that the scope and duration of the
restrictions described in this Agreement are reasonable and necessary to protect
the legitimate business

 

3

--------------------------------------------------------------------------------

 



interests of Cboe.  Participant further agrees that during the period of
Participant’s Service and for a period of two (2) years following Participant’s
separation from Service, Participant shall not, without the express written
approval of the Chief Executive Officer:

(a) singly, jointly, or in any other capacity, in a manner that contributes to
any research, technology, development, account, trading, marketing, promotion,
or sales and that relates to Participant’s Service with Cboe, directly or
beneficially, manage, join, participate in the management, operation or control
of, or work for (as an employee, consultant or independent contractor), or
permit the use of his or her name by, or provide financial or other assistance
to, or be connected in any manner with (i) any exchange,  facility, electronic
communications network (“ECN”), electronic foreign currency exchange market
(“FX”) matching platform, multilateral trading facility, or alternative trading
system (“ATS”); (ii) the ECN, ATS or FX business lines of any full service
broker dealer; or (iii) any business line of any company that is substantially
similar to any additional business line developed or entered into by Cboe during
Participant’s Service, provided that, in the case of clauses (i), (ii) and
(iii), such entity or business line that directly competes with Cboe;

(b) provide any service or assistance that (i) is of the general type of service
or assistance provided by Participant to Cboe, (ii) relates to any technology,
account, product, project or piece of work with which Participant was involved
during his Service, and (iii) contributes to causing an entity to come within
the definition described in Section ‎10(a) above;

(c) solicit or accept if offered to Participant, with or without solicitation,
on his or her own behalf or on behalf of any other person, the services of any
person who is a then-current employee of Cboe (or was an employee of Cboe during
the year preceding such solicitation), nor solicit any of Cboe’s then-current
employees (or an individual who was employed by or engaged by Cboe during the
year preceding such solicitation) to terminate employment or an engagement with
 Cboe, nor agree to hire any then-current employee (or an individual who was an
employee of Cboe during the year preceding such hire) of Cboe into employment
with Participant or any company, individual or other entity; or

(d) directly or indirectly divert or attempt to divert from Cboe any business in
which Cboe has been actively engaged during Participant’s Service, nor interfere
with the relationships of Cboe or with their sources of business.

11.



Confidentiality.  Participant acknowledges that the Corporation or an Affiliate
may disclose secret or confidential information to Participant during the period
of Participant’s Service to enable Participant to perform his or her
duties.  Participant agrees that, subject to the following sentence, Participant
shall not during his or her Service (except in connection with the proper
performance of his or her duties) and thereafter, without the prior written
consent of the Corporation, disclose to any person or entity any material or
significant secret or confidential information concerning the business of the
Corporation or an Affiliate that was obtained by Participant in the course of
Participant’s Service.  This paragraph shall not be applicable if and to the
extent Participant is required to testify in a legislative, judicial or
regulatory proceeding pursuant to an order of Congress, any state or

 

4

--------------------------------------------------------------------------------

 



local legislature, a judge, or an administrative law judge, or if such secret or
confidential information is required to be disclosed by Participant by any law,
regulation or order of any court or regulatory commission, department or
agency.  Participant further agrees that if Participant’s Service is terminated
for any reason, Participant will not take, but will leave with the Corporation
or an Affiliate, all records and papers and all matter of whatever nature that
bears secret or confidential information of the Corporation or an
Affiliate.  For purposes of this Agreement, the term “secret or confidential
information” shall include, but not be limited to, any and all records, notes,
memoranda, data, writings, research, personnel information, customer
information, clearing members’ information, the Corporation’s and any
Affiliate’s financial information and plans, processes, methods, techniques,
systems, formulas, patents, models, devices, compilations or any other
information of whatever nature in the possession or control of the Corporation
or an Affiliate, that has not been published or disclosed to the general public,
the options industry, the equities industry, the foreign currency exchange
industry or the commodities futures industry, provided that such term shall not
include knowledge, skills, and information that is common to the trade or
profession of Participant.

Notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement prohibits Participant from confidentially or otherwise communicating
or filing a charge or complaint with a governmental or regulatory entity,
participating in a governmental or regulatory entity investigation, or giving
truthful testimony or making other disclosures to a governmental or regulatory
entity (in each case, without having to disclose any such conduct to the
Corporation or an Affiliate), or from responding if properly subpoenaed or
otherwise required to do so under applicable law.  In addition, nothing in this
Agreement limits Participant’s right to receive an award from a governmental or
regulatory entity for information provided to such an entity (and not as
compensation for actual or alleged personal injury or damages to Participant).

Pursuant to the Defend Trade Secrets Act of 2016 (18 U.S.C. 1833(b)),
Participant shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made in
confidence either directly or indirectly to a federal, state, or local
government official, or to an attorney, solely for the purpose of reporting or
investigating a violation of law.  Participant shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret made in a complaint, or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  If Participant files a
lawsuit or other action alleging retaliation by the Corporation or an Affiliate
for reporting a suspected violation of law, Participant may disclose the trade
secret to his or her attorney and use the trade secret in the court proceeding
or other action, if Participant files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order.  This paragraph will govern to the extent it may conflict with any other
provision of this Agreement.

12.



Judicial Modification.  If the final judgment of a court of competent
jurisdiction declares that any term or provision of Section ‎10 or ‎11 is
invalid or unenforceable, the parties agree that (a) the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or geographic area of the term or provision, to delete

 

5

--------------------------------------------------------------------------------

 



specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, (b) the parties shall request that the court exercise that power, and
(c) this Agreement shall be enforceable as so modified after the expiration of
the time within which the judgment or decision may be appealed.

13.



Remedies.  Participant agrees that in the event of a breach or threatened breach
of any of the covenants contained in Sections ‎10 or ‎11 of this Agreement, in
addition to any other penalties or restrictions that may apply under any
employment agreement, state law, or otherwise, Participant shall forfeit, upon
written notice to such effect from the Corporation, any and all Awards granted
to him or her under the Plan and this Agreement, including vested Awards.  The
forfeiture provisions of this Section ‎13 shall continue to apply, in accordance
with their terms, after the provisions of any employment or other agreement
between the Corporation and Participant have lapsed.  Participant consents and
agrees that if Participant violates or threatens to violate any provisions of
Sections ‎10 or ‎11 of this Agreement, the Corporation or its successors in
interest shall be entitled, in addition to any other remedies that they may
have, including money damages, to an injunction to be issued by a court of
competent jurisdiction restraining Participant from committing or continuing any
violation of Sections ‎10 or ‎11.  In the event that Participant is found to
have breached any provision set forth in Section ‎10 of this Agreement, the time
period provided for in that provision shall be deemed tolled (i.e.,  it will not
begin to run) for as long as Participant was in violation of that provision. The
provisions of Sections ‎10 and ‎11 of this Agreement shall continue to apply, in
accordance with their terms, after the Participant's service has terminated and
after provisions of any employment or other agreement between the Corporation
and the Participant have lapsed.

14.



Representations and Warranties.  Participant represents and warrants to the
Corporation that Participant has received a copy of the Plan and this Agreement,
has read and understands the terms of the Plan and this Agreement, and agrees to
be bound by their terms and conditions in all respects.

15.



No Limitation on the Corporation’s Rights.  The granting of Restricted Stock
Units under this Agreement shall not and will not in any way affect the
Corporation’s right or power to make adjustments, reclassifications or changes
in its capital or business structure or to merge, consolidate, reincorporate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.

16.



Plan and Agreement Not a Contract of Employment or Service.  Neither the Plan
nor this Agreement is a contract of employment or Service, and no terms of
Participant’s employment or Service will be affected in any way by the Plan,
this Agreement or related instruments, except to the extent specifically
expressed therein.  Neither the Plan nor this Agreement will be construed as
conferring any legal rights on Participant to continue to be employed or remain
in Service, nor will it interfere with the Corporation’s or any Affiliate’s
right to discharge Participant or to deal with Participant regardless of the
existence of the Plan or this Agreement.

17.



Entire Agreement and Amendment.  This Agreement and the Plan constitute the
entire agreement between the parties hereto with respect to the Restricted Stock
Units, and all

 

6

--------------------------------------------------------------------------------

 



prior oral and written representations are merged in this Agreement and the
Plan.  Notwithstanding the preceding sentence, this Agreement shall not in any
way affect the terms and provisions of the Plan.  This Agreement may be amended,
modified, or terminated only in accordance with the Plan.  The headings in this
Agreement are inserted for convenience and identification only and are not
intended to describe, interpret, define or limit the scope, extent, or intent of
this Agreement or any provision hereof.

18.



Notice.  Any notice or other communication required or permitted under this
Agreement must be in writing and must be delivered personally, sent by
certified, registered or express mail, sent by overnight courier (at the
sender’s expense), or (if from the Corporation or the Corporation’s stock plan
administrator) by electronic mail.  Notice will be deemed given (a) when
delivered personally, (b) if mailed, three days after the date of deposit in the
U.S. mail, (c) if sent by overnight courier, on the regular business day
following the date sent, or (d) when electronically mailed.  Notice to the
Corporation should be sent to Cboe Global Markets, Inc., 400 South LaSalle
Street, Chicago, Illinois 60605, Attention: General Counsel.  Notice to
Participant should be sent to the mailing address and/or electronic mailing
address set forth on the Corporation’s records.  Either party may change the
address to which the other party must give notice under this Section ‎18 by
giving the other party written notice of such change, in accordance with the
procedures described above or otherwise established by the Corporation or its
stock plan administrator.

19.



Successors and Assigns.  The terms of this Agreement will be binding upon the
Corporation and its successors and assigns.

20.



Governing Law.  To the extent not preempted by Federal law, the Plan, this
Agreement, and documents evidencing rights relating to the Plan or this
Agreement will be construed, administered and governed in all respects under and
by the laws of the State of Delaware, without giving effect to its conflict of
laws principles.  If any provision of this Agreement will be held by a court of
competent jurisdiction to be invalid or unenforceable, the remaining provisions
hereof will continue to be fully effective.  The jurisdiction and venue for any
disputes arising under, or any action brought to enforce (or otherwise relating
to), this Agreement will be exclusively in the courts in the State of Illinois,
County of Cook, including the Federal Courts located therein (should Federal
jurisdiction exist).

21.



Plan Document Controls.  The rights granted under this Agreement are in all
respects subject to the provisions set forth in the Plan to the same extent and
with the same effect as if set forth fully in this Agreement.  If the terms of
this Agreement conflict with the terms of the Plan document, the Plan document
will control.

22.



Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.

23.



Waiver; Cumulative Rights.  The failure or delay of either party to require
performance by the other party of any provision of this Agreement will not
affect its right to require performance of such provision unless and until such
performance has been waived in writing.  Each right under this Agreement is
cumulative and may be exercised in part or in whole from time to time.



 

7

--------------------------------------------------------------------------------

 



24.



Tax Consequences.Participant agrees to determine and be responsible for all tax
consequences to Participant with respect to the Restricted Stock Units.

25.



Section 409A.  The Restricted Stock Units granted hereunder are intended to
comply with, or otherwise be exempt from, Section 409A, including the exceptions
and exemptions for short term deferrals, stock rights, and separation pay
arrangements. This Agreement and all Restricted Stock Units shall be
administered, interpreted, and construed in a manner consistent with Section
409A. Should any provision of this Agreement, or any other agreement or
arrangement contemplated by this Agreement, be found not to comply with, or
otherwise be exempt from, the provisions of Section 409A, such provision shall
be modified and given effect (retroactively if necessary), in the sole
discretion of the Corporation, and without the consent of Participant, in such
manner as the Corporation determines to be necessary or appropriate to comply
with, or to effectuate an exemption from, Section 409A. Notwithstanding the
forgoing, no provision of this Agreement, or any other agreement or arrangement
contemplated by this Agreement shall be construed as a guarantee by the
Corporation of any particular tax effect to Participant.  Each payment made
under this Agreement shall be designated as a separate payment within the
meaning of Section 409A.  Any payment that is subject to Section 409A and
payable upon Participant’s termination of employment or other similar event
shall not be made unless Participant has experienced a “separation from service”
as defined under Section 409A.  Any payment subject to Section 409A that is to
be made upon a “separation from service” to Participant on any date when he or
she is a “specified employee” as defined under Section 409A shall not be paid
before the date that is six (6) months following Participant’s “separation from
service” or, if earlier, Participant’s death. 

26.



Awards Subject to the Corporation’s Recovery of Funds Policy.  Notwithstanding
anything in this Agreement to the contrary, the Restricted Stock Units covered
by this Agreement shall be subject to the Corporation’s compensation recovery
policy, as may be in effect from time to time, including, without limitation,
the provisions of any such policy required by Section 10D of the Exchange Act
and any applicable rules or regulations issued by the SEC or any national
securities exchange or national securities association on which the Stock may be
traded.

27.



Addendum to Agreement.  Notwithstanding any provision of this Agreement to the
contrary, if Participant resides or is employed outside the U.S. or transfers
residence or employment outside the U.S., the Restricted Stock Units shall be
subject to such special terms and conditions as are set forth in the addendum to
this agreement (the “Addendum”).  Further, if Participant transfers residency
and/or employment to another country, any special terms and conditions for such
country will apply to the Restricted Stock Units to the extent the Corporation
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable in order to comply with local law or to
facilitate the operation and administration of the Restricted Stock Units and
the Plan (or the Corporation may establish alternative terms and conditions as
may be necessary or advisable to accommodate Participant’s transfer).  In all
circumstances, the Addendum shall constitute part of this Agreement.

IN WITNESS WHEREOF, the Corporation and Participant have duly executed this
Agreement as of the date first written above.



 

8

--------------------------------------------------------------------------------

 



Cboe Global Markets, Inc.

_________________________________

 

 

Participant’s Name

 

 

_________________________________

 

 

Participant’s Signature

 

 

 

 

 

 

 

 

 

 

 

 



 

9

--------------------------------------------------------------------------------

 



Exhibit A

Vesting of the Restricted Stock Units  is contingent on achievement of a
Performance Goal tied to Total Shareholder Return of the Corporation as compared
to the Total Shareholder Return of the S&P 500 Index during the Performance
Period.    The number of Restricted Stock Units  that may vest shall be
determined as set forth below:

 

TSR Percentile Attained

Percentage of Restricted Stock Units That Vest

[________] percentile (“Maximum”) or greater

[________]%

[________]  percentile (“Target”)

[________]%

[________] percentile (“Threshold”) 

   [________]%

 

For TSR Percentile performance levels that fall between the values shown above,
the percentage of Restricted Stock Units that vest will be determined by
straight line interpolation, provided that no Restricted Stock Units will vest
if the Corporation’s TSR Percentile does not equal or exceed the Threshold
amount. 

 

“Total Shareholder Return” means, with respect to any corporation, the increase
in its stock price over the Performance Period plus reinvested dividends,
divided by its stock price at the beginning of the Performance Period.  For
purposes of this definition, the beginning stock price will be the average
closing price over the twenty (20) trading days up to and including [________],
and the ending stock price will be the average closing price over the twenty
(20) trading days up to and including [________].   

 

“TSR Percentile” means the Corporation’s Total Shareholder Return during the
Performance Period relative to the Total Shareholder Returns for the S&P 500
Index during the Performance Period. 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

10

--------------------------------------------------------------------------------

 



ADDENDUM

 

CBOE GLOBAL MARKETS, INC. LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Addendum to the Agreement includes additional terms and conditions that
govern the Restricted Stock Units if Participant resides and/or is employed
outside of the United States or transfers residence or employment outside the
United States.  Certain capitalized terms used but not defined in this Addendum
have the meanings set forth in the Agreement or the Plan.

1.Nature of Grant.    In accepting the Restricted Stock Units, Participant
acknowledges that:

(a) the Plan is established voluntarily by the Corporation, is discretionary in
nature and may be modified, amended, suspended or terminated by the Corporation
at any time, to the extent permitted by the Plan;

(b) the award of the Restricted Stock Units is exceptional, discretionary,
voluntary and occasional and does not create any contractual or other right to
receive future grants of Restricted Stock Units, or benefits in lieu of
Restricted Stock Units, even if Restricted Stock Units have been granted in the
past;

(c) all decisions with respect to future Restricted Stock Unit awards, if any,
will be at the sole discretion of the Corporation;

(d) Participant is voluntarily participating in the Plan;

(e) the Restricted Stock Units and any shares of Stock that may be received in
settlement of the Restricted Stock Units, and the income and value of same, (i)
are an extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Corporation or the Affiliate that employs
Participant (the “Employer”), and which is outside the scope of Participant’s
employment contract, if any, (ii) are not intended to replace any pension rights
or compensation, and (iii) are not part of normal or expected compensation or
salary for any purpose, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;

(f) the Restricted Stock Unit award will not be interpreted to form an
employment contract or relationship with the Corporation or any Affiliate, nor
does it amend any legal relationship or legal entitlement between Participant
and the Employer;

(g) this Agreement, the transactions contemplated hereunder and the vesting
schedule set forth herein do not constitute an express or implied promise of
Participant’s further employment for the vesting period, for any period, or at
all, and will not interfere with Participant’s right or the right of the
Corporation or the Employer to terminate Participant’s employment relationship
at any time with or without cause;



 

11

--------------------------------------------------------------------------------

 



(h) unless otherwise agreed with the Corporation, the Restricted Stock Units and
the shares of Stock underlying the Restricted Stock Units, and the income and
value of same, are not granted as consideration for, or in connection with, the
service Participant may provide as a director of an Affiliate;

(i) the future value of the underlying shares of Stock is unknown,
indeterminable and cannot be predicted with certainty;

(j) neither the Corporation, the Employer nor any Affiliate shall be liable for
any foreign exchange rate fluctuation between Participant’s local currency and
the United States Dollar that may affect the value of the Restricted Stock Units
or of any amounts due to Participant pursuant to the settlement of the
Restricted Stock Units or the sale of any shares of Stock Participant may
acquire upon such settlement;

(k) in consideration of the grant of the Restricted Stock Units, no claim or
entitlement to compensation or damages shall arise from termination of the
Restricted Stock Units or diminution in value of the Restricted Stock Units or
shares of Stock acquired upon vesting of the Restricted Stock Units resulting
from Participant’s termination of Service (for any reason whatsoever and whether
or not in breach of local labor laws) and Participant irrevocably releases the
Corporation and the Employer from any such claim that may arise; and

(l) the Restricted Stock Units and the benefits evidenced by this Agreement do
not create any entitlement not otherwise specifically provided for in the Plan
or provided by the Corporation in its discretion, to have the Restricted Stock
Units or any such benefits transferred to, or assumed by, another company or to
be exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the shares of the Corporation.

2.Participants in the European Union.  If Participant resides and/or is employed
in a European Union member state, the following provision shall replace Section
4(a) of the Agreement in its entirety and any other provisions regarding
Retirement Vesting shall be disregarded and of no effect:

(a)Subject to Sections ‎4(b) and ‎4(c) below, Participant’s Restricted Stock
Units will vest upon the expiration of the Performance Period, subject to and
contingent upon achievement of the Performance Goal described in Exhibit A
hereto and Participant’s continued Service through the last day of the
Performance Period.

3.Payment of Withholding Taxes.  Participant acknowledges and agrees that if
Participant is subject to tax and/or social contributions in more than one
jurisdiction, the Corporation or its Affiliate(s) may be required to withhold or
account for taxes and/or social contributions in more than one jurisdiction, in
accordance with the methods of withholding described in Section 9 of the
Agreement.

4.Data Privacy.  Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in

 

12

--------------------------------------------------------------------------------

 



this Agreement and any other Restricted Stock Unit grant materials by and among,
as applicable, the Employer, the Corporation, and its Affiliates for the
exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.

Participant understands that the Corporation and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address, email address and telephone number, date of
birth, social security or insurance number or other identification number,
passport number, salary, nationality, job title, any shares of Stock or
directorships held in the Corporation, details of all Restricted Stock Units or
any other entitlement to shares of Stock awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.

Participant understands that Data will be transferred to such stock plan service
provider as may be selected by the Corporation to assist the Corporation with
the implementation, administration and management of the Plan.  Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than Participant’s
country.  Participant understands that he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting
Participant’s human resources representative.  Participant authorizes the
Corporation, the Employer and any other possible recipients which may assist the
Corporation (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required to a broker, escrow agent or other
third party with whom any shares of Stock may be deposited.

Participant understands that Data will be held only as long as is necessary to
implement, administer and manage his or her participation in the
Plan.  Participant understands that Participant may, at any time, view Data,
request information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her human resources
representative. 

Further, Participant understands that Participant is providing the consents
herein on a purely voluntary basis.  If Participant does not consent, or later
seeks to revoke his or her consent, Participant’s employment status or service
and career with the Employer will not be adversely affected; the only
consequence of refusing or withdrawing consent is that the Corporation would not
be able to grant Restricted Stock Units or other equity awards to Participant or
administer or maintain such awards.  Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan.  For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that Participant may contact his or her human resources
representative.



 

13

--------------------------------------------------------------------------------

 



Finally, upon request of the Corporation or the Employer, Participant agrees to
provide an executed data privacy consent form to the Corporation and/or the
Employer (or any other agreements or consents that may be required by the
Corporation and/or the Employer) that the Corporation and/or the Employer may
deem necessary to obtain from Participant for the purpose of administering
Participant’s participation in the Plan in compliance with the data privacy laws
in Participant’s country, either now or in the future. Participant understands
and agrees that Participant will not be able to participate in the Plan if
Participant fails to provide any such consent or agreement requested by the
Corporation and/or the Employer.

5.No Advice Regarding Grant.    The Corporation is not providing any tax, legal
or financial advice, nor is the Corporation making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying shares of Stock.  Participant should consult with his or her own
personal tax, legal and financial advisors regarding Participant’s participation
in the Plan before taking any action related to the Plan.

6.Imposition of Other Requirements.    The Corporation reserves the right to
impose other requirements on Participant’s participation in the Plan, on the
Restricted Stock Units and on any shares of Stock acquired under the Plan, to
the extent the Corporation determines it is necessary or advisable for legal or
administrative reasons.  Such requirements may include (but are not limited to)
requiring Participant to sign any agreements or undertakings that may be
necessary to accomplish the foregoing.

7.Insider Trading/Market Abuse Laws.    By participating in the Plan,
Participant agrees to comply with the Corporation’s policy on insider trading
(to the extent that it is applicable to Participant). Participant further
acknowledges that, depending on Participant’s or the broker’s country of
residence or where the shares of Stock are listed, Participant may be subject to
insider trading restrictions and/or market abuse laws, which may affect
Participant’s ability to accept, acquire, sell or otherwise dispose of shares of
Stock, rights to shares of Stock (e.g., Restricted Stock Units) or rights linked
to the value of shares of Stock, during such times Participant is considered to
have “inside information” regarding the Corporation as defined by the laws or
regulations in Participant’s country.  Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders Participant
places before Participant possessed inside information.  Furthermore,
Participant could be prohibited from (i) disclosing the inside information to
any third party (other than on a “need to know” basis) and (ii) “tipping” third
parties or causing them otherwise to buy or sell securities. Participant
understands that third parties include fellow employees. Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Corporation insider trading policy. 
Participant acknowledges that it is Participant’s responsibility to comply with
any applicable restrictions, and that Participant should therefore consult
Participant’s personal advisor on this matter.

8.Foreign Asset/Account Reporting; Exchange Controls.    Participant’s country
may have certain foreign asset and/or account reporting requirements and/or
exchange controls which may affect Participant’s ability to acquire or hold
shares of Stock under the Plan or cash received from participating in the Plan
(including from any dividends received or sale

 

14

--------------------------------------------------------------------------------

 



proceeds arising from the sale of shares of Stock) in a brokerage or bank
account outside Participant’s country.  Participant may be required to report
such accounts, assets or transactions to the tax or other authorities in his or
her country.  Participant also may be required to repatriate sale proceeds or
other funds received as a result of Participant’s participation in the Plan to
his or her country through a designated bank or broker and/or within a certain
time after receipt.  Participant acknowledges that it is his or her
responsibility to be compliant with such regulations, and Participant should
consult his or her personal legal advisor for any details. 

9.Language.  If Participant is resident in a country where English is not an
official language, Participant acknowledges and agrees that it is Participant’s
express intent that the Agreement, the Addendum and the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Restricted Stock Units be drawn up in English.  If Participant
has received the Agreement, the Addendum or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

10.Annex to Addendum.  Notwithstanding any provision of the Agreement or
Addendum to the contrary, the Restricted Stock Units shall be subject to such
special terms and conditions for Participant’s country of residence (and country
of employment, if different), as are set forth in the annex to this Addendum
(the “Annex”).  Further, if Participant transfers residency and/or employment to
another country, the Corporation may establish alternative terms and conditions
as may be necessary or advisable to accommodate Participant’s transfer.  In all
circumstances, the Annex shall constitute part of this Addendum.



 

15

--------------------------------------------------------------------------------

 



ANNEX

This Annex to the Addendum includes additional terms and conditions that govern
the Restricted Stock Units if Participant resides and/or is employed in the
country addressed herein or transfers residence or employment to the country
addressed herein.  If Participant transfers residence and/or employment to
another country, the Corporation may establish alternative terms and conditions
as may be necessary or advisable to accommodate Participant’s transfer.  Certain
capitalized terms used but not defined in this Annex have the meanings set forth
in the Agreement (including the Addendum) or the Plan. 

Ecuador

No country-specific provisions.

Hong Kong

1.Settlement in Shares of Stock.  Notwithstanding anything to the contrary in
the Agreement, the Addendum or the Plan, the Restricted Stock Units shall be
settled only in shares of Stock (and may not be settled in cash).

2.Disposal of Shares of Stock.  If, for any reason, shares of Stock are issued
to Participant within six (6) months after the Award Date, Participant agrees
that Participant will not sell or otherwise dispose of any such shares of Stock
prior to the six (6) month anniversary of the Award Date.

3.IMPORTANT NOTICE/WARNING.  The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. Participant is advised to
exercise caution in relation to the offer.  If Participant is in any doubt about
any of the contents of the documents, Participant should obtain independent
professional advice. The Restricted Stock Units and shares of Stock issued in
settlement of the Restricted Stock Units do not constitute a public offering of
securities under Hong Kong law and are available only to employees of the
Corporation or its Affiliates. The Agreement, the Plan and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong.  The Restricted Stock Units
are intended only for the personal use of each eligible employee of the
Employer, the Corporation or an Affiliate and may not be distributed to any
other person.

4.Wages.  The Restricted Stock Units and shares of Stock subject to the
Restricted Stock Units do not form part of Participant’s wages for purposes of
calculating any statutory or contractual payments under Hong Kong law.

5.Nature of the Plan.  The Corporation specifically intends that the Plan will
not be treated as an occupational retirement scheme for purposes of the
Occupational Retirement Schemes Ordinance (“ORSO”).  To the extent any court,
tribunal or legal/regulatory body in Hong Kong determines that the Plan
constitutes an occupational retirement scheme for the purposes of ORSO, the
grant of the Restricted Stock Units shall be null and void.



 

16

--------------------------------------------------------------------------------

 



Singapore

1.Securities Law Information.  The grant of the Restricted Stock Units under the
Plan is being made pursuant to the “Qualifying Person” exemption under
section 273(1)(f) of the Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”). The Plan has not been and will not be lodged or registered as a
prospectus with the Monetary Authority of Singapore and is not regulated by any
financial supervisory authority pursuant to any legislation in Singapore.
Accordingly, statutory liability under the SFA in relation to the content of
prospectuses would not apply.  Participant should note that the Restricted Stock
Units are subject to section 257 of the SFA and Participant will not be able to
make any subsequent sale of shares of Stock in Singapore, or any offer of such
subsequent sale of shares of Stock subject to the Restricted Stock Units in
Singapore, unless such sale or offer is made (i) after six (6) months from the
Award Date or (ii) pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the SFA.

Switzerland

1.Securities Law Information.  The grant of the Restricted Stock Units is not
intended to be a public offer in or from Switzerland. Because the offer of the
Restricted Stock Units is considered a private offering, it is not subject to
registration in Switzerland.  Neither this document nor any other materials
relating to the Restricted Stock Units (a) constitutes a prospectus as such term
is understood pursuant to article 652a of the Swiss Code of Obligations, (b) may
be publicly distributed nor otherwise made available in Switzerland or (c) has
been or will be filed with, approved or supervised by any Swiss regulatory
authority (in particular, the Swiss Financial Market Supervisory Authority).

United Kingdom

1.Payment of Withholding Taxes.  The following provision supplements the
section  of the Agreement titled “Payment of Withholding Taxes”:

Without limitation to the section of the Agreement titled ‘Payment of
Withholding Taxes’, Participant agrees that Participant is liable for all income
tax and employee national insurance contributions or other social contributions
or withholding taxes (“Tax-Related Items”) and hereby covenants to pay all such
Tax-Related Items, as and when requested by the Corporation, the Employer or by
Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any
other relevant authority). Participant also agrees to indemnify and keep
indemnified the Corporation and the Employer against any Tax-Related Items that
they are required to pay or withhold or have paid or will pay on Participant’s
behalf to HMRC (or any other tax authority or any other relevant authority).

 

2.Exclusion of Claim.  Participant acknowledges and agrees that Participant will
have no entitlement to compensation or damages insofar as such entitlement
arises or may arise from Participant’s ceasing to have rights under or to be
entitled to the Restricted Stock

 

17

--------------------------------------------------------------------------------

 



Units, whether or not as a result of termination of Service (whether such
termination is in breach of contract or otherwise), or from the loss or
diminution in value of the Restricted Stock Units.  Upon the award of the
Restricted Stock Units, Participant shall be deemed irrevocably to have waived
any such entitlement.

3.Section 2 of the Addendum.  Section 2 of the Addendum (Participants in the
European Union) shall not apply to the Restricted Stock Units.

 

 

 

18

--------------------------------------------------------------------------------